The following is the memorandum at special term:
Vann, J.
Motion denied, with ten dollars costs to abide event, upon the ground that where the matter alleged to be irrelevant is not obviously so, but requires an elaborate argument to show its irrelevancy, it should be allowed to stand, so that the trial court can receive or reject the evidence as it deems best. A motion of this kind should not be allowed the function of a special demurrer to a part only of a single cause of action. Baer v. Seymour, 12 St. Rep., 166; Williams v. Folsom, 32 id., 455; Wilbur v. Fowler, 85 N. Y., 621. Ordered accordingly.
*236Order appealed from affirmed, with ten dollars costs and disbursements, on memorandum of Vann, J., at special term.
Dwight, P. J., Lewis and Haight, JJ., concur.